Citation Nr: 9928707	
Decision Date: 10/03/99    Archive Date: 10/15/99

DOCKET NO.  96-15 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of 
bunionectomy, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had verified active military service from 
September 1975 to September 1976 and from October 1993 to 
July 1995.  She had reported military service from November 
1986 to May 1987 that has not been verified.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which, in pertinent part, denied the above 
issue.  This case is currently within the jurisdiction of the 
RO in St. Petersburg, Florida.

In February 1998, the Board remanded this case to provide the 
appellant a hearing before a Member of the Board in 
accordance with her request.  She indicated in October 1998 
that she withdrew her request for a hearing before the Board 
and wanted a local hearing.  Such a hearing was held in July 
1999.  

The September 1995 rating decision also granted service 
connection for low back syndrome, with assignment of a 10 
percent disability rating, and the appellant perfected her 
appeal to the Board as to this issue.  On a claim for an 
original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  However, the appellant may 
expressly limit her appeal to entitlement to a particular 
disability rating which is less than the maximum rating 
available for a service-connected disability, thereby 
removing the Board's authority to adjudicate entitlement to a 
higher rating.  Id. at 39 (citing cf. Hamilton v. Brown, 4 
Vet. App. 528, 544 (1993)).  

During her hearing in 1999, the appellant indicated that a 20 
percent disability rating for her back condition would 
satisfy her appeal.  A July 1999 rating decision granted a 20 
percent disability rating for her back condition, effective 
date of separation from service.  Therefore, since the 
appellant limited her appeal to assignment of a 20 percent 
disability rating for her back condition and this has been 
granted, the issue of entitlement to a higher rating for this 
condition is no longer before the Board. 

REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  

The appellant has reported active military service from 
November 1986 to May 1987.  At her RO hearing in July 1999, 
she said the service was active duty for training.  The dates 
and nature of this service, whether active duty or active 
duty for training, have not been verified, and the service 
medical records for this period of service are not associated 
with the claims file.  This service should be verified, and 
the service medical records requested.

In addition, if the appellant was a member of a reserve 
component from 1987 to 1993, any reserve medical records 
should be requested from the appropriate source.

The appellant contends that a preexisting left foot disorder 
was aggravated by her period of active duty from 1993 to 
1995.  She had undergone a left bunionectomy in approximately 
1989 or 1990.  In support of her claim, she has submitted a 
letter from Ken Cubelli, M.D., whom she testified had 
performed the surgery in 1989 or 1990.

The surgical records for the appellant's left bunionectomy 
have not been obtained.  Also, it appears that she received 
treatment from Dr. Cubelli for an extended period of time, 
and none of those records have been obtained.  Surgical and 
treatment records pre-dating the appellant's entry into 
service in 1993 are relevant to her claim, in that a 
determination as to whether her preexisting left foot 
disorder was aggravated by service is based, in part, on 
manifestations of the disease prior to service.  See 
38 C.F.R. § 3.306 (1998).  Accordingly, an effort to obtain 
these records is warranted.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Moreover, the medical rationale for Dr. Cubelli's opinion was 
not indicated, and it is not clear from his statement whether 
it was his opinion that the appellant's left foot disorder 
was aggravated specifically by "hard physical activity" 
during her period of military service.  The appellant should 
be informed of the necessity of obtaining the medical 
rationale for Dr. Cubelli's opinion.  It is her ultimate 
responsibility to submit evidence in support of her claim.  
38 C.F.R. § 3.159(c) (1998).  See also 38 U.S.C.A. § 5103(a) 
(West 1991).

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Contact the appropriate source to 
verify the appellant's reported period of 
active duty from November 1986 to May 
1987, and verify whether it was active 
duty or active duty for training.  
Request all medical and clinical records 
related to that period of service.  If 
such records are not available through 
the National Personnel Records Center 
(NPRC), request them from the appropriate 
source.  Determine whether the appellant 
had reserve service from 1987 to 1993, 
and request all reserve medical records 
for that period from the appropriate 
source.  Associate all responses and 
records with the claims file.

2.  Request that the appellant complete 
the necessary releases for (a) the 
medical professional and/or facility that 
performed the left bunionectomy in 1989 
or 1990; (b) any medical professional 
and/or facility that treated her for her 
left foot disorder after the bunionectomy 
but prior to active service (i.e., 
between 1989-90 and 1993); and (c) any 
medical professional and/or facility that 
has treated her for her left foot 
disorder since her separation from 
service.  If the RO is unable to obtain 
any referenced private treatment records, 
tell the appellant and her 
representative, so that she will have an 
opportunity to obtain and submit the 
records herself, in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 C.F.R. 
§ 3.159(c) (1998).

Moreover, advise the appellant that the 
medical rationale for Dr. Cubelli's 
opinion that "hard physical activity 
including hard running would aggravate 
[her] foot problem" was not provided in 
the 1996 letter.  Request that she 
contact Dr. Cubelli and obtain another 
letter explaining the medical rationale 
supporting his opinion, including the 
exact basis of such opinion (i.e., what 
records were reviewed in reaching this 
conclusion) and a statement as to whether 
Dr. Cubelli has concluded that the 
appellant's left foot disorder was 
aggravated by her military service.

3.  After completion of the above 
evidentiary development, including 
providing the appellant an appropriate 
period of time to submit the requested 
evidence, readjudicate the claim for 
service connection for residuals of left 
bunionectomy, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, provide the appellant and 
her representative a supplemental 
statement of the case, and allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

